The relator, William Bennett, filed an original action in this court seeking a writ of mandamus against the Industrial Commission of Ohio.
After the petition was filed summons was issued upon the Industrial Commission of Ohio by serving the district manager. This service is challenged by the Industrial Commission by the following motion:
"Now comes the Industrial Commission of Ohio, appearing solely for the purposes of this motion and without entering its appearance herein, and moves this Court to quash the service of summons heretofore had and to dismiss this cause for the reason that the same is not properly brought in this county, and for the further reason that this Court does not have jurisdiction of the subject-matter."
It will be noted that the motion assigns two reasons for quashing the service of summons, the first, that the action is not properly brought in Hamilton county, and, the second, that this court does not have jurisdiction of the subject-matter.
The motion to quash the service of summons will be overruled. It is established that an objection to the jurisdiction of the court of the subject-matter, or a motion to dismiss a suit or proceeding upon any other grounds than the court's jurisdiction over the person, operates as a general entry of appearance. Handy
v. Insurance Co., 37 Ohio St. 366; Smith v. Hoover, 39 Ohio St. 249,257; Elliott v. Lawhead, 43 Ohio St. 171, 1 N.E. 577;Klein v. Lust, 110 Ohio St. 197, 143 N.E. 527. *Page 271 
The commission, therefore, having by the motion entered its appearance in the case, the motion will be overruled.
Motion overruled.
ROSS, J., concurs.